     Case 1:20-cv-00194-WKW-SRW Document 12 Filed 05/12/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 DEAMPRET LEON MILLER,                         )
                                               )
                Petitioner,                    )
                                               )
           v.                                  )      CASE NO. 1:20-CV-194-WKW
                                               )                [WO]
 UNITED STATES OF AMERICA,                     )
                                               )
                Respondent.                    )

                                           ORDER

       Before the court is the Government’s Motion to Dismiss Petitioner Deampret

Leon Miller’s § 2255 Motion Without Prejudice. (CIV Doc. # 10.)1 As explained

below, the Government’s Motion to Dismiss will be granted, and Mr. Miller’s § 2255

motion will be dismissed without prejudice.

       On March 11, 2020, the court sentenced Mr. Miller to 180 months in prison

on his conviction for possession of a firearm as a convicted felon, in violation of 18

U.S.C. § 922(g)(1). Just over a week later, on March 19, 2020, Mr. Miller filed a

motion with this court seeking relief under 28 U.S.C. § 2255 based on the alleged

ineffective assistance of his trial counsel. (CIV Doc. # 1.) The court entered an




       1
         References to document numbers assigned by the Clerk in this civil action are designated
as “CIV Doc. #.” References to document numbers assigned by the Clerk in the underlying
criminal case, No. 1:17-CR-11-WKW, are designated as “CR Doc. #.”
     Case 1:20-cv-00194-WKW-SRW Document 12 Filed 05/12/20 Page 2 of 3




order directing the Government to respond to Mr. Miller’s § 2255 motion. (CIV

Doc. # 2.)

      On April 16, 2020, before the Government responded to the § 2255 motion,

Mr. Miller filed a motion in his criminal case seeking leave to file an out-of-time

notice of appeal from his conviction and sentence. (CR Doc. # 186.) On April 24,

2020, the court granted Mr. Miller’s motion for leave to file an out-of-time notice of

appeal. (CR Doc. # 189; [CIV Doc. # 10-1].) On the same day, Mr. Miller filed a

notice of appeal. (CR Doc. # 191; [CIV Doc. # 10-2].) Thereafter, Mr. Miller’s

appeal was docketed with the Eleventh Circuit, and his appeal now is pending in that

court. See United States v. Miller, No. # 20-11558 (11th Cir. Apr 24, 2020).

      In its Motion to Dismiss, the Government argues that the pendency of Mr.

Miller’s direct appeal deprives the court of jurisdiction over his § 2255 motion and

that this court should dismiss the § 2255 motion without prejudice. (CIV Doc. # 10

at 3–4.)     The Government’s argument is well taken.         A district court lacks

jurisdiction over a petitioner’s § 2255 motion during the pendency of the petitioner’s

direct appeal. United States v. Khoury, 901 F.2d 975, 976 (11th Cir. 1990); see also

United States v. Casaran-Rivas, 311 F. App’x 269, 272 (11th Cir. 2009) (“[A]bsent

extraordinary circumstances, a defendant may not seek collateral relief while his

direct appeal is pending, as the outcome of the direct appeal may negate the need for




                                          2
     Case 1:20-cv-00194-WKW-SRW Document 12 Filed 05/12/20 Page 3 of 3




habeas relief. . . . [T]he district court should have dismissed [the] . . . motion as

premature.”).

      Because Mr. Miller’s direct appeal is pending in the Eleventh Circuit, the

court lacks jurisdiction to consider his § 2255. Accordingly, it is ORDERED as

follows:

      (1)    The Government’s Motion to Dismiss Petitioner Miller’s § 2255

Motion Without Prejudice (CIV Doc. # 10) is GRANTED; and

      (2)    Mr. Miller’s § 2255 motion (CIV Doc. # 1) is DISMISSED WITHOUT

PREJUDICE.

      Mr. Miller may refile his § 2255 motion upon the conclusion of proceedings

in his direct appeal.

      A final judgment will be entered separately.

      DONE this 12th day of May, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         3
